            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 1 of 16




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                                     ON
                        ON MULTI-DISTRICT LITIGATION


IN RE:                                            )
                                                  )          MDL No. 2945
AHERN RENTALS, INC.,                              )
TRADE SECRET LITIGATION                           )
                                                  )




This document relates to Opposed Action:

Ahern Rentals, Inc. v. Tom Schreiner, N.D. Cal., Case No. 3:20-cv-06750-RS

     RESPONSE TO MOTION TO VACATE CONDITIONAL TRANSFER ORDER - 2

       Defendant Tom Schreiner (“Schreiner”) hereby submits his opposition to Ahern Rentals,

Inc.’s (“Ahern”) Motion to Vacate Conditional Transfer Order-2 (ECF No. 61) (the “CTO”).

I.     INTRODUCTION

       Ahern opposes the CTO for the sole reason that doing so will further its litigation strategy

of filing multiple actions throughout the United States against EquipmentShare.com Inc

(“EquipmentShare”), and its former employees, such as Schreiner, in an effort to drive

EquipmentShare out of business.      Just as Ahern opposed the consolidation of its twelve (12)

other actions into a single multidistrict litigation, so too does Ahern now seek to keep this action

from being transferred to the MDL1. The reason is clear. A transfer would streamline the

process, be convenient for the parties and witnesses, and promote the just and efficient handling

of this action – which is exactly what Ahern seeks to avoid. Ahern has been clear that its goal is

1
 The MDL refers to the multidistrict litigation in the Western District of Missouri, entitled In re:
Ahern Rentals, Inc. Trade Secret Litigation, MDL Case No. 20-02945-MD-C-BPO (the “MDL
Action”), pending before the Honorable Beth Phillips.

                                                 1
           Case MDL No. 2945 Document 94 Filed 12/10/20 Page 2 of 16




to make it as costly as possible for its former employees and EquipmentShare to defend against

Ahern’s claims in separate forums throughout the United States.

II.    PROCEDURAL BACKGROUND

       On September 17, 2020, Ahern filed this action in the Superior Court of California for the

County of Contra Costa, entitled Ahern Rentals, Inv. v. Tom Schreiner (referred to as “Schreiner

Action”). (ECF No. 1, ¶¶ 9-10; Complaint, ¶¶ 1-2.) On September 28, 2020, eleven (11) days

after Ahern filed the Schreiner Action, but before Ahern served Schreiner, Schreiner removed the

action under 28 U.S.C. § 1441(b)(2) to the United States District Court, Northern District of

California, Case No. 20-cv-06750-RS. (ECF No. 1, ¶ 7.)

       On October 29, 2020, Ahern filed a Motion to Remand (ECF No. 10). On November 12,

2020, Schreiner filed his Opposition (ECF No. 12), and Ahern filed its Reply on November 19,

2020 (ECF No. 14). The hearing was originally set for December 10, 2020, but, on the Court’s

own motion, was continued to February 4, 2021.

       On October 26, 2020, Defendants Matthew Allen and Derrick Torres filed a Notice of

Potential Tag-Along Action in the MDL Action to notify the Judicial Panel on Multidistrict

Litigation (“JPML”) of the Schreiner Action. (ECF No. 60.) Allen and Torres are represented

by Ferber Law, P.C., who is also counsel for Schreiner. On October 29, 2020, JPML issued its

CTO to transfer the Schreiner Action to the MDL. (ECF No. 61.) Ahern now seeks to oppose

the CTO.

III.   ARGUMENT

A.     The Motion To Remand Is Not A Basis To Vacate The CTO.

       Ahern argues that the Motion to Remand provides a basis to vacate the CTO. However,

Ahern has not, and cannot, cite to a single case in which the JPML vacated a conditional transfer



                                               2
            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 3 of 16




order on the basis that a motion to remand was pending before the district court. This is not

surprising, however, because MDL courts are given broad authority to administer proceedings as

a whole, including the authority to issue rulings on motions to remand. See Allen v. McKesson

Corp., No. C 13-03110 JSW, 2013 WL 3948865, at *2 (N.D. Cal. July 30, 2013); Rivers v. Walt

Disney Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997). Indeed, deference to the MDL court for

resolution of a motion to remand is actually preferred because it provides the opportunity for the

uniformity, consistency, and predictability in litigation that underlies the MDL system. See

Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360–61 (C.D.Cal.1997) (staying action pending

transfer decision by JPMDL after finding that judicial resources would be conserved and

defendant would not be prejudiced).

       The MDL process seeks to “promote the just and efficient conduct” of “civil actions

involving one or more common questions of fact [that] are pending in different districts” by

permitting their transfer to a single district for “coordinated or consolidated pretrial

proceedings.” 28 U.S.C. § 1407(a). To promote efficiency in a context involving the juggling of

dozens or thousands of independent cases, a “district court needs to have broad discretion to

administer the proceeding as a whole.” In re Phenylpropanolamine (PPA) Prods. Liab. Litig.,

460 F.3d 1217, 1232 (9th Cir.2006) (hereinafter “In re PPA”). A district judge exercising

authority over cases transferred for pretrial proceedings “inherits the entire pretrial jurisdiction

that the transferor district judge would have exercised if the transfer had not occurred.” 15

Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice & Procedure

§ 3866 (3d ed. 2010). Such authority is broad and encompasses the power to decide dispositive

pretrial motions. In re PPA, 460 F.3d at 1231 (stating that a transferee judge’s power “includes

authority to decide all pretrial motions such as motions to dismiss, motions for summary



                                                 3
             Case MDL No. 2945 Document 94 Filed 12/10/20 Page 4 of 16




judgment, motions for involuntary dismissal under Rule 41(b), motions to strike an affirmative

defense, and motions for judgment pursuant to a settlement”); see also In re Patenaude, 210 F.3d

135, 144 (3d Cir. 2000). Encompassed within such authority is also the power to decide motions

to remand. See Allen, No. C 13-03110 JSW, 2013 WL 3948865, at *2; Rivers, 980 F. Supp. at

1362.

         As the Ninth Circuit stated in In re Korean Airlines Co., Ltd., 642 F.3d 685 (9th Cir.

2011):

         We confirm the general rule that, in multidistrict litigation, a transferee judge can
         handle all types of pretrial matters that otherwise would have been handled by the
         transferor court. A corollary to this principle is that the MDL transferee court is
         generally bound by the same substantive legal standards, if not always the same
         interpretation of them, as would have applied in the transferor court.

In re Korean Airlines Co., Ltd., 642 F.3d at 698.

         In an attempt to ignore the MDL’s authority to decide Ahern’s Motion to Remand, Ahern

argues that the Motion to Remand will deprive the federal court of jurisdiction, and therefore, the

CTO should be vacated because the MDL will not have jurisdiction over the Schreiner Action.

This argument is premature and puts the cart before the horse. As mentioned above, the hearing

on the Motion to Remand is not until February 4, 2021. As a result, the federal court does have

subject matter jurisdiction over the Schreiner Action and, therefore, the authority to transfer it to

the MDL. Moreover, the JPML is not required to first resolve any basic jurisdictional issues that

would allow it the opportunity to transfer this action to a more proper forum. Rivers, 980 F.

Supp. at 1362.

         Having the MDL hear the Motion to Remand is the most efficient and expeditious course

of action. For instance, if the CTO is vacated and the district court denies the Motion to

Remand, Schreiner will be forced to file another Notice of Tag-Along in order to transfer it to the



                                                  4
            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 5 of 16




MDL and the parties will be back to square one. Conversely, if the Motion to Remand is heard

by the MDL, this can be avoided altogether, thereby saving significant time and costs, and

conserving judicial resources.

       This is in line with the majority of courts who have concluded that it is often appropriate

to stay preliminary pretrial proceedings while a motion to transfer and consolidate is pending

with the JPMDL because of the judicial resources that are conserved. Rivers v. Walt Disney Co.,

980 F. Supp. 1358, 1362 (C.D. Cal. 1997); See also American Seafood, 1992 WL 102762, at *6

(citing Arthur–Magna, Inc. v. Del–Val Fin. Corp., 1991 WL 13725 (D.N.J. 1991)); Portnoy v.

Zenith Laboratories, 1987 WL 10236, at *1 (D.D.C. 1987). This is also consistent with giving

deference to the MDL court for resolution of a motion to remand. See Rivers, 980 F. Supp. at

1360–61.

       Ahern argues that precedent exists for the JPML to vacate a conditional transfer where a

motion to remand is pending, citing In re Darvocet, Darvon & Propoxyphene Prods. Liab. Litig.,

No. 2226, 2014 BL 42525 (J.P.M.L. Feb. 14, 2014) (“Darvocet”).               Ahern misinterprets

Darvocet. In Darvocet, the parties reached an agreement as to the conditional transfer order, and

based on that agreement, the court found that the transfer would not promote the just and

efficient conduct of the litigation. Specifically, the court stated:

       After considering all argument of counsel, we find this action involves common
       questions of fact with the actions previously transferred to MDL No. 2226, but the
       agreement of the parties leads us to conclude that transfer under these particular
       circumstances would not promote the just and efficient conduct of this litigation.

       The decision to vacate the conditional transfer order was not based on a pending motion

to remand2. In fact, the court did not even address plaintiff’s argument that a motion to remand

2
  In Darvocet, the plaintiff moved to vacate the conditional transfer order on the grounds that:
(1) removal to federal court was improper, (2) a motion to remand was pending, and (3) transfer
would not promote the just and efficient conduct of the action because there were only a small

                                                   5
           Case MDL No. 2945 Document 94 Filed 12/10/20 Page 6 of 16




could support a decision to vacate the conditional transfer order, and Ahern does not cite any

other case that supports such an argument.

       Ahern’s argument that a transfer will delay a ruling on the Motion to Dismiss is equally

unavailing. The Motion to Remand has been fully briefed and can be easily decided in the MDL.

Judge Phillips, who has been assigned to the MDL, has issued decisions on multiple motions that

were pending in the district courts before they were transferred to the MDL. These include

motions for preliminary injunctions and motions to dismiss. There is no reason to believe that

Judge Phillips will delay a ruling on Ahern’s Motion to Remand.

B.     The Removal To Federal Court Was Proper.

       The sole basis for Ahern’s Motion to Remand is that removal to federal court was

improper because 28 U.S.C. § 1441(b)(2) only permits pre-service removal in cases involving

multiple defendants, not cases involving a single defendant, such as Schreiner3. As explained

more fully in Schreiner’s opposition, Ahern is wrong on several levels.

       Section 1441(b)(2) applies only to parties “properly joined and served.” (Emphasis

added.) Because Ahern had not yet served Schreiner at the time of removal, Section 1441(b)(2)

does not apply. This conclusion is supported by the few cases that have addressed this issue, all

of which have rejected Ahern’s argument. In Encompass Insurance Company v. Stone Mansion

Restaurant, Inc., 902 F. 3d 147, 152-54 (3d Cir. 2018), the Third Circuit held that under the

“plain meaning” of Section 1441(b)(2), an unserved in-state defendant may remove a case on the

basis of diversity jurisdiction. Encompass, 902 F. 3d at 152-54. The Third Circuit applied the



number of actions remaining in the MDL. The court, however, did not address the first two
grounds upon which the motion was based.
3
  Ahern does not dispute that if removal was proper, the Federal Court has subject matter
jurisdiction based on diversity of citizenship.

                                                6
             Case MDL No. 2945 Document 94 Filed 12/10/20 Page 7 of 16




plain meaning of Section 1441(b)(2) and held that a single, in-state defendant who had yet to be

served could remove a case to federal court. Id. at 152-154. The Second Circuit reached the

same conclusion – namely, that “[b]y its text, . . . Section 1441(b)(2) is inapplicable until a

home-state defendant has been served in accordance with state law; until then, a state court

lawsuit is removable under Section 1441(a) so long as a federal district court can assume

jurisdiction over the action.” Gibbons v. Bristol-Myers Squibb Co., 919 F. 3d 699, 705 (2d Cir.

2019).

         Most recently, in April 2020, the Fifth Circuit explicitly adopted the Second Circuit’s

holding. Texas Brine Co., LLC v. Am. Arbitration Ass’n, Inc., 955 F. 3d 482, 486 (5th Cir. 2020)

[“We agree with a comment made by the Second Circuit: ‘By its text, then, Section 1441(b)(2) is

inapplicable until a home-state defendant has been served in accordance with state law; until

then, a state court lawsuit is removable under Section 1441(a) so long as a federal district court

can assume jurisdiction over the action.”] (quoting Gibbons, 919 F. 3d at 705)). The Sixth

Circuit in a footnote has also interpreted Section 1441(b)(2) to mean that where there is complete

diversity of citizenship, “the inclusion of an unserved resident defendant in the action does not

defeat removal under 28 U.S.C. 1441(b).” McCall v. Scott, 239 F. 3d 808, 813 n.2 (6th Cir.

2001).

         The Northern District of California, where the Schreiner Action is currently pending, is in

alignment with the decisions of the Second, Third, Fifth, and Sixth Circuits. “[T]he Northern

District of California has consistently held a defendant may remove an action prior to receiving

proper service, even when the defendant resides in the state in which the plaintiff filed the state

claim.” Loewen v. McDonnell, 2019 U.S. Dist. LEXIS 94613, *17 (N.D. Cal. June 5, 2019).

This was most recently reaffirmed by the Honorable Lucy Koh in Global Indus. Inv. Ltd. v.



                                                  7
            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 8 of 16




Chung, 2020 U.S. Dist. LEXIS 76787, *6 (N.D. Cal. April 28, 2020) [Section 1441(b)(2)’s plain

language bars removal only if the defendant was properly joined and served.]

       Finally, the case upon which Ahern almost exclusively relies, Tourigny v. Symantec

Corp., 110 F. Supp. 3d 961 (N.D. Cal. 2015), was rejected by the Third Circuit. Tourigny relies

on the opinion in Allen v. GlaxoSmithKline PLC, 2008 U.S. Dist. LEXIS 424491 (E.D. Pa. May

30, 2008), which was overruled in Encompass. Consequently, the only case upon which Ahern

relies in its Motion to Remand is no longer good law.

C.     A Transfer To The MDL Will Serve The Purpose Of 28 U.S.C. § 1407.

       The “basic purpose” of multidistrict litigation is to secure the “just, speedy and inexpensive

determination of every action.” In re National Student Marketing Litigation, 368 F. Supp. 1311,

1316 (J.P.M.L. 1972). Transfer of actions is appropriate under 28 U.S.C. Section 1407 when: (1)

the actions “involv[e] one or more common questions of fact;” (2) the transfer would “be for the

convenience of parties and witnesses;” and (3) the transfer “will promote the just and efficient

conduct” of the actions. All of those requirements are met here.

       1.      The Schreiner Action involves the same common questions of fact.

       Ahern attempts to obfuscate the obvious similarities and overlapping factual issues in

the Schreiner Action and the actions in the MDL Action by arguing that the allegations against

Schreiner are specific to him and that EquipmentShare is not named as a defendant. This same

argument has already been considered, and rejected, by the JPMDL. As explained by the

JPMDL:

       Opposing parties have argued, inter alia, that Section 1407 transfer should be
       denied because i) the actions present unique issues relating to infringement and
       damages; ii) the actions are at different stages of pretrial proceedings; iii) given
       the limited number of actions in this docket, it would be preferable to address
       any common matters through alternatives to Section 1407 transfer; and/or iv)
       transfer would be unduly burdensome. We are not persuaded by these


                                                 8
            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 9 of 16




       contentions. We point out that transfer under Section 1407 does not require a
       complete identity or even majority of common factual issues as a prerequisite
       to transfer.

       While we applaud voluntary efforts to cooperate and coordinate among parties,
       counsel, and courts, we observe that transfer under Section 1407 has the benefit of
       placing all actions in this docket before a single transferee judge who can structure
       pretrial proceedings to consider all parties’ legitimate discovery needs while
       ensuring that common parties and witnesses are not subjected to discovery
       demands which duplicate activity that has already occurred or is occurring in other
       actions.

       Moreover, transfer under Section 1407 has the additional streamlining effect of
       fostering a pretrial program that: i) allows discovery with respect to any non-
       common issues to proceed concurrently with remaining discovery on common
       issues, In re Joseph F. Smith Patent Litigation, 407 F. Supp. 1403, 1404
       (J.P.M.L. 1976); and ii) ensures that pretrial proceedings will be conducted in a
       manner leading to the just and expeditious resolution of all actions to the overall
       benefit of the parties.

Handspring, Inc. v. MLR, LLC, 269 F. Supp. 2d 1380, 1381 (J.P.M.L. July 1, 2003).

       More importantly, Ahern’s argument has already been rejected by this Panel.             In

opposing EquipmentShare’s Motion for Transfer (ECF No. 36), Ahern argued that consolidation

was improper because each of its cases were against individual employees, who were located in

various locations throughout the United States, and that its allegations were unique and specific

to those employees. In rejecting this argument, this Panel stated:

       In opposing centralization, plaintiff argues that the allegations and discovery in
       these actions are focused on the individual defendants and their alleged
       misconduct, which plaintiff claims is "highly localized." Plaintiff alleges that the
       individual defendants, all of whom are former Ahern employees now employed
       by EquipmentShare,3 assisted EquipmentShare in its scheme by taking actions
       such as soliciting Ahern employees and customers and taking Ahern confidential
       and proprietary information and trade secrets while still employed by Ahern.
       While plaintiff alleges misconduct unique to each individual defendant,
       EquipmentShare is alleged to have engaged in a "nationwide conspiracy" to
       encourage and abet such conduct by Ahern employees. According to Ahern,
       EquipmentShare intends to ruin Ahern's business nationwide and steal its market
       share. These allegations are most fully set forth in the complaint in one District of
       Nevada action (the RICO action), which names only EquipmentShare and asserts
       a nationwide conspiracy in violation of federal racketeering and antitrust statutes,


                                                 9
           Case MDL No. 2945 Document 94 Filed 12/10/20 Page 10 of 16




       among other claims. The RICO complaint includes as evidence of this conspiracy
       many of the allegations made against the individual defendants in more than half
       of the actions also before the Panel. Overlapping discovery between at least these
       actions and the RICO action therefore is likely. And indeed, defendants assert that
       Ahern has served overlapping discovery requests and deposition notices already.

       (Transfer Order, p. 1-2.) (ECF No. 53.)

       Additionally, Ahern is incorrect that this case involves allegations that are unique to

Schreiner. In its Transfer Order consolidating the actions, the JPMDL found:

       These actions share factual questions arising from allegations of a nationwide
       scheme by EquipmentShare to capture market share in the equipment rental
       business from Ahern by (1) luring away its employees and customers, and (2)
       using Ahern’s confidential and proprietary information and trade secrets.
       Centralization will eliminate duplicative discovery, prevent inconsistent pretrial
       rulings, and conserve the resources of the parties, their counsel, and the
       judiciary.

(CTO, p. 1 (emphasis added).) (ECF No. 53.)

The JPMDL further distilled the factual allegations as follows:

       Plaintiff alleges that the individual defendants, all of whom are former Ahern
       employees now employed by EquipmentShare, assisted EquipmentShare in its
       scheme by taking actions such as soliciting Ahern employees and customers and
       taking Ahern confidential and proprietary information and trade secrets while
       still employed by Ahern.

(Transfer Order, pp. 1-2 (emphasis added).)

       The Schreiner Action falls squarely within this description annunciated by the JPMDL.

Ahern alleges that Schreiner is a former employee of Ahern, who now works at EquipmentShare,

and who took Ahern’s confidential, proprietary, and/or trade secret information before leaving

Ahern so that he could use it after he joined EquipmentShare in order to solicit Ahern’s

customers. (Schreiner Complaint, ¶¶ 22-27.) Specifically, as in the other actions in the MDL,

Ahern alleges:

       Ahern is informed and believes and on that basis alleges that, in preparation for
       his move from Ahern to EquipmentShare, Defendant Schreiner, unlawfully
       retained Ahern’s confidential, proprietary, and trade secret information in

                                                 10
             Case MDL No. 2945 Document 94 Filed 12/10/20 Page 11 of 16




          violation of his Agreement so that he could use the information in his new
          employment with EquipmentShare.

(Schreiner Complaint, ¶ 24 (emphasis added).)

          The Complaint further alleges that “Ahern is informed and believes and thereon alleges

that Defendant Schreiner unlawfully retained and used Ahern’s confidential, proprietary, and/or

trade secret information to solicit Ahern’s clients following his quitting employment with Ahern

and joining EquipmentShare and his doing so caused Ahern’s losses.” (Id. at ¶ 26.) (emphasis

added.)

          These allegations track the allegations in the actions already transferred to the MDL. By

way of illustration, Ahern alleges in the Allen/Torres Action:

          Plaintiff is informed and believes, and on that basis alleges, that Allen and Torres,
          in furtherance of their conspiracy with ES [EquipmentShare], wrongfully took
          and disclosed Ahern Confidential Information to ES, and that Defendants are
          now wrongfully using Ahern Confidential Information in their solicitations of
          Ahern’s customers to cease doing business with Ahern and/or to do business with
          ES.

(Allen/Torres Complaint, ¶ 39 (emphasis added).)

          These same allegations are also contained in the McCormac Action (McCormac

Complaint, ¶ 24) and in the Maestretti Action (Maestretti Complaint, ¶¶ 20 and 23). Given the

many common issues of fact that the Schreiner Action and MDL present, any minimal variations

between them based on the claims involving the individual defendants create no barrier to

transfer. See In re Dippin’ Dots, 2000 U.S. LEXIS 18340, at *2 (J.P.M.L. Dec. 14, 2000) (the

presence of individual questions of fact will not serve as a basis to deny a Section 1407 transfer);

see also In re Vonage Mktg. & Sales Practices Litig., 505 F. Supp. 2d 1375, 1377 (J.P.M.L.

2007) (same).

          Notably, other than making the blanket statement that the allegations in the Schreiner

Action are unique to him, Ahern does not even attempt to explain why or how the allegations in

                                                   11
           Case MDL No. 2945 Document 94 Filed 12/10/20 Page 12 of 16




the Schreiner Action differ from the other actions in the MDL. Nor can it. As explained

above, the allegations are virtually identical.

       The fact that Ahern did not name EquipmentShare as a defendant in the Schreiner Action

is also irrelevant and amounts to nothing more than a distinction without a difference. In fact, it

is important to note that the Kollar Action4, which does not name EquipmentShare as a

defendant, was transferred to the MDL without objection from Ahern. Thus, by Ahern’s own

conduct in not objecting to the transfer of the Kollar Action, in which Ahern did not name

EquipmentShare as a defendant, Ahern implicitly concedes that its argument lacks merit.

       Further, if past practice is any indication, it will only be a matter of time before Ahern

names EquipmentShare in the Schreiner Action, just as it recently did in the Davis Action5. In

the Davis Action, for instance, Ahern’s initial complaint (like here) alleged that individuals left

Ahern and joined EquipmentShare as part of “EquipmentShare’s scheme.” (See, Schreiner’s

Request for Judicial Notice (“RJN”), Exhibit A). Ahern’s factual allegations supporting the

alleged misconduct in the Davis Action are virtually identical to those in the Schreiner Action

and each case in the MDL. Despite this, Ahern’s original complaint in the Davis Action only

named the EquipmentShare employees as defendants.            Once Ahern served the individual

defendants, however, Ahern promptly filed an amended complaint to name EquipmentShare.

(RJN, Exhibit B.) This was done solely to avoid removal and consolidation with the MDL6.


4
  The Kollar Action is entitled Ahern Rentals, Inc. v. James E. Kollar, and was filed in the
Eastern District of Texas, Case No. 10-0150. On November 24, 2020, the JPMDL issued
Conditional Transfer Order-4 to transfer the Kollar Action to the MDL. (ECF No. 87.) Ahern
did not oppose the transfer.
5
   The Davis Action was filed in the District Court of Harris County, Texas, Cause No.
202028396.
6
  Although Ahern was able to avoid removal and consolidation in the Davis Action, the Texas
state court ordered the parties to coordinate their discovery with the MDL and adopted the
MDL’s Discovery Coordination Order because it involves the same common questions of fact

                                                  12
            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 13 of 16




Ahern is now employing the same strategy in the Schreiner Action and is only delaying adding

EquipmentShare in order to avoid removal and consolidation in the MDL by EquipmentShare.

Despite Ahern’s new litigation strategy, and as stated above, the transfer statute does not require

complete unity of parties. Transfer is appropriate where, as here, the cases involve “a nationwide

scheme by EquipmentShare to capture market share . . from Ahern by (1) luring away is

employees and customers, and (2) using Ahern’s confidential and proprietary information and

trade secrets.” (Transfer Order, p. 1.) This is true irrespective of whether EquipmentShare is a

named defendant.

       2.      A transfer will not result in any delays and is convenient for the parties.

       Ahern argues that if this case is transferred, it will cause a delay and that “it will languish

in the MDL for a matter of months, if not years, before it is finally determined that this case

belongs in California state court.”     There is no validity to this argument.        As previously

mentioned, in the short time frame that this action was transferred to Judge Phillips, Judge

Phillips has issued rulings on several motions, including motions for preliminary injunctions and

motions to dismiss, and issued numerous pre-trial orders governing the parties and discovery.

Contrary to Ahern’s belief, Judge Phillips has demonstrated an ability to move this case along

quickly and issue decisions in an extremely timely manner. Thus, there is nothing to support

Ahern’s argument that “given the current status of this action and the relatively advanced status

of the MDL cases, there is a high likelihood that the court may not immediately rule on the

motion to remand.”




and discovery. (RJN, Exhibits C and D.) In doing so, the Texas state court recognized that this
is all part of the same litigation.

                                                 13
            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 14 of 16




       3.      A transfer will promote the just and efficient conduct of the Schreiner Action.

       Ahern argues that a transfer will not promote judicial efficiency because the Schreiner

Action is at a completely different stage than the other cases in the MDL. Ahern is making a

mountain out of a molehill. Discovery in the MDL only recently opened on November 1, 2020,

and the MDL has wide discretion to structure discovery in this case so that it is the most

convenient and efficient for all parties. In re Grain Shipments, 319 F. Supp. 533, 535-536

(J.P.M.L. 1970). Moreover, Ahern’s counsel has been involved in every single aspect of the

MDL, so Ahern cannot legitimately argue that it is somehow prejudiced if this case is

transferred.

       It is axiomatic that when a new case is filed and transferred to an existing MDL, the new

case will have a different procedural posture. Despite any procedural differences, however, all

parties benefit when a case is transferred to a single district for coordinated or consolidated

pretrial proceedings. See In re Grain Shipments, 319 F. Supp. 533, 535-536 (J.P.M.L. 1970).

For example, if this case is not transferred, duplicity of discovery will almost certainly occur.

Similar to Schreiner, all of the individual defendants in the MDL Action were employed by

Ahern as sales representatives and/or branch managers. They also had the same access to

Ahern’s alleged confidential/trade secret information relating to customers. As a result, it is

certain that the parties will seek many of the same documents, serve many of the same

interrogatories and requests for admission, and notice depositions of the same witnesses in the

Schreiner Action and MDL. Additionally, Ahern will likely rely on the same documents in the

Schreiner Action as it will in the MDL. Moreover, no depositions have taken place, so Ahern

will have every opportunity to fully participate in discovery in the MDL.




                                                14
           Case MDL No. 2945 Document 94 Filed 12/10/20 Page 15 of 16




       Transferring this action to the MDL will also ensure that discovery disputes can be

decided by one judge in order to avoid inconsistent rulings. Having one judge will also avoid

conflicts in rulings on other pretrial motions, such as motions for preliminary injunction.

Moreover, this court has already held that tag-along actions favor transfer, as it would lead to the

“just and expeditious resolution of all actions to the overall benefit of the parties and the courts.”

The Schreiner Action is the perfect example of why a transfer is appropriate, as it will ensure the

just and efficient conduct of Ahern’s actions and provide a ready forum for this case. See In re

Metropropol, 329 F. Supp. 2d at 1370.

       Because of the similarities between the Schreiner Action and the other cases in the MDL,

it is only reasonable that one judge should “structure pretrial proceedings to accommodate all

parties’ legitimate discovery needs while ensuring that the common party and witnesses are not

subjected to discovery demands that duplicate activity that will or has occurred in other actions.”

In re M3Power Razor Sys. Mktg. & Sales Practices Litig., 398 S.Supp.2d 1363, 1364-1365

(J.P.M.L. 2005).

D.     Any Delays Have Been Caused By Ahern’s Own Conduct.

       Ahern argues that this case will be delayed if the CTO is not vacated. To the contrary, it

is Ahern who is further delaying this matter by opposing the CTO and filing a Motion to

Remand. In short, Ahern is manufacturing a delay by filing a Motion to Remand and objecting

to the CTO, and then using the delay that Ahern itself caused as a basis to vacate the CTO.

       Any notion that a transfer will cause a delay is also nonsensical. Almost immediately

after removing the action to Federal Court, Schreiner filed his Notice of Tag-Along to transfer it

to the MDL, where discovery recently commenced and the parties have coordinated their efforts.

By opposing this transfer, it is Ahern who will be delaying the action.



                                                 15
            Case MDL No. 2945 Document 94 Filed 12/10/20 Page 16 of 16




        Furthermore, if this case is transferred, discovery can commence immediately. As such,

it will actually avoid the delays that Ahern claims will result from a transfer. In fact, it will have

the effect of speeding the case up and bringing it along more quickly than if it remained in the

district court. Transfer of the Schreiner Action will therefore serve to expediate and streamline

the case, not delay it.

IV.     CONCLUSION

        Ahern fails to demonstrate that good cause exists to vacate the CTO. As more fully set

forth above, a transfer to the MDL will streamline the process, be more convenient for the parties

and result in the just and effective use of judicial resources and the parties’ time and efforts.

Therefore, Schreiner respectfully requests the Court deny Ahern’s Motion to Vacate the CTO.



Dated: December 10, 2020                         FERBER LAW, P.C.


                                           By:      /s/ Connor M. Day
                                                 Connor M. Day (CA Bar No. 233245)
                                                 cday@ferberlaw.com
                                                 2603 Camino Ramon, Suite 385
                                                 San Ramon, California 94583
                                                 Telephone: (925) 355-9800
                                                 Facsimile: (925) 263-1676

                                                 Attorneys for Defendant
                                                 Tom Schreiner




                                                   16
